Title: J. Joseph to James Madison, 13 September 1833
From: Joseph, J.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Washington City D.C
                                
                                Septr 13th 1833.
                            
                        
                        I had the Pleasure to recieve by the favor of Mr Hagner, a letter from you with an enclosed check for ten
                            Dollars, being the amount of my small Bill, for which Sir I return my sincere thanks. And nothing would give me a greater
                            Pleasure and satisfaction to render any Improvement in the glasses that you may be pleased to require. And allow me Sir to
                            return my acknowledged thanks for your kind Patronage heretofore and shall also be extremely grateful for yours & Friends which you or them may be pleased to favor me with. Sir I Remain your Most
                            Respectfully Honor’d & Obedt Servt
                        
                            J. Joseph
                                
                            Pennsylvania Avenue
                        Washington
                        
                        
                    